DETAILED ACTION
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1 thru 6, 9 thru 11, and 15 thru 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh et al. US 2017/0103937 A1.  Hsieh discloses (see, for example, Fig. 20) a semiconductor package structure 131 comprising a substrate 102, semiconductor die 110, molding material 114, first bonding layer 137, thermal interface material 116, and metal layer 120.  In paragraph [0073], Hsieh discloses the first bonding layer 137 being an alloy soldering material.  In Fig. 4 and claim 7, Hsieh discloses the metal layer 120 may comprise metal layers 118a/118b.
	Regarding claims 2, and 16, see, for example, Fig. 20 wherein Hsieh discloses a heatsink 136.
	Regarding claim 3, see, for example, FIG. 20 wherein Hsieh discloses the thermal interface material 116 connecting the molding material 114 and the heatsink 136.
Regarding claim 4, see, for example, Fig. 20 wherein Hsieh discloses the thermal interface material 116 being an adhesive between the metal layer 120, and semiconductor die 110.
Regarding claim 5, see, for example, Fig. 20 wherein Hsieh discloses the thermal interface material 116 surrounds the first bonding layer 137.
Regarding claims 6, and 18, see, for example, Fig. 20 wherein Hsieh discloses the thermal interface material 116 and the first bonding material 137 being spaced apart by a gap, and, further, in Fig. 11, Hsieh discloses the metal layer 120 having a gap 121.
Regarding claims 9-10, see, for example, Fig. 20 wherein Hsieh discloses the thermal interface material 116 being cut off by a gap between the heat sink 136, and substrate 102 on both sides of the semiconductor package structure 131.
	Regarding claim 11, see, for example, Fig. 20 wherein Hsieh discloses a conductive element 104.
	Regarding claim 15, see, for example, Fig. 20 wherein Hsieh discloses a semiconductor package structure 131 comprising a substrate 102, semiconductor die 110, molding material 114, metal layer 120, solder layer 137, and thermal interface material 116.
Regarding claim 17, see, for example, Fig. 20 wherein Hsieh discloses the thermal interface material 116 partially surrounds the metal layer 120, and the solder layer 137.

3.	Claim(s) 21, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mertol 5,909,056.  Mertol discloses (see, for example, FIG. 2) a semiconductor package structure comprising a substrate 206, semiconductor die 211, bonding layer 202, molding material 203, and a thermal interface material 204.  The molding material 203 is a ring and the thermal interface material 204 lies directly above it and surrounds at least three sides of the bonding layer 202.  The thermal interface material 204 and the bonding layer 202 are spaced apart by a gap 210.
	Regarding claim 22, see, for example, FIG. 2 wherein Mertol discloses a heatsink 200disposedover the thermal interface material 204.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 thru 5, 11, and 15 thru 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Humenik et al. US 8,232,636 B2 in view of Yu et al. US 2019/0006263 A1.  Humenik discloses (see, for example, FIG. 2, and 1A) a semiconductor package structure comprising a substrate 21, semiconductor die 11, molding material 32, thermal interface material 112, and metal layer 51.  Humenik does not disclose a first bonding layer.  However, Yu discloses (see, for example, FIG. 37) a device package 200 comprising a first bonding layer 212 that adheres the heat structure 208A to the metal layer 134.  In paragraph [0046], Yu discloses the first bonding layer may be a solder paste.  It would have been obvious to one of ordinary skill in the art to include a first bonding layer in order to improve adhesion between structures in the device package.  
	Regarding claim 2, see, for example, FIG. 2 wherein Humenik discloses a heatsink 41.
	Regarding claim 3, see, for example, FIG. 2 wherein Humenik discloses the thermal interface material 112 connects the molding material 32 and the heatsink 41.
	Regarding claim 4, see, for example, column 3, lines 44-45 wherein Humenik discloses a resin, which functions as an adhesive.
	Regarding claim 5, see, for example, FIG. 2 wherein Humenik discloses the first bonding layer 51 surrounding the edges of the die 11 and the metal layer 51, which is adhered with the first bonding layer of Yu in the combination of Humenik in the view of Yu.
	Regarding claim 11, see, for example, column 3, line 17 wherein Humenik discloses C4 bumps, i.e. conductive element.
	Regarding claim 15, see, for example, the rejection for claim 1.
	Regarding claim 16, see, for example, FIG. 2 wherein Humenik discloses a heatsink 41.
	Regarding claim 17, see, for example, FIG. 2 wherein Humenik discloses the thermal interface material 112 partially surrounding the metal layer 51, and the Yu’s solder layer 212.
	Regarding claim 19, see, for example, FIG. 1A wherein Humenik discloses the thermal interface material 112 being thicker than the metal layer 51 and thicker than the Yu’s solder layer 212.
	Regarding claim 20, see, for example, FIG. 1A wherein Humenik discloses a sidewall of the thermal interface material 112 being aligned with a sidewall of the molding layer 32.

6.	Claims 12 thru 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. US 2017/0103937 A1 as applied to claims 1-6, 9-11, and 15-18 above, and further in view of Caroff et al. US 2016/0233145 A1.  Hsieh does not disclose another heatsink.  However, Caroff discloses (see, for example, Fig. 5) a device comprising another heatsink 2 through a second bonding layer I1.  It would have been obvious to have another heat sink in order to more quickly cool the device.
	Regarding claim 13, see, for example, Fig. 5 wherein Caroff discloses a first bonding layer I3 and a second bonding layer I1.  In paragraph [0095], Caroff discloses the second bonding layer I1 being a metal such as CuSn and in paragraph [0097] discloses the first bonding layer I3 being a low temperature solder which are well known to have melting temperatures under 180 degrees Celsius.  
Regarding claim 14, see, for example, paragraph [0097] wherein Caroff discloses a low-temperature solder based on tin, i.e. Sn, etc.  Caroff does not expressly disclose the material being SnBi, SnBiAg; however, it would have been obvious to one of ordinary skill in the art at the time of invention was made to use a material that can bond to the heat sink, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 1-6, and 9-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Eugene Lee
April 27, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815